  8:18-cv-00493-JMG-CRZ Doc # 79 Filed: 08/31/20 Page 1 of 2 - Page ID # 629




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CAROL BAKER, individually, and as
Personal Representative of the Estate of
Robert Baker Sr., Deceased;                                   8:18CV493

                     Plaintiff,
                                                   FINAL PROGRESSION ORDER
       vs.                                                 (AMENDED)

BIG OX ENERGY, LLC, and             BIG OX
ENERGY-SIOUXLAND, LLC,

                     Defendants.



      IT IS ORDERED that the Plaintiff's unopposed motion to extend all unexpired
      deadlines by 90 days is granted. (Filing No. 78). The final progression order is
      amended as follows:
      1)     The trial and pretrial conference will not be set at this time. A status
             conference to discuss case progression, the parties’ interest in settlement,
             and the trial and pretrial conference settings will be held with the
             undersigned magistrate judge on July 6, 2021 at 9:00 a.m. by telephone.
             Counsel shall use the conferencing instructions assigned to this case to
             participate in the conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is April 1, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             April 15, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:18-cv-00493-JMG-CRZ Doc # 79 Filed: 08/31/20 Page 2 of 2 - Page ID # 630




         testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
         retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                For the plaintiff(s):                November 30, 2020.
                For the defendant(s):                March 1, 2021.
                Third Party defendant(s):            April 1, 2021.
                Plaintiff(s)’ rebuttal:              May 3, 2021.
                Defendant(s)’ rebuttal:              June 1, 2021.

   4)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is June 30, 2021.

            a. The maximum number of depositions that may be taken by the
               plaintiffs as a group and the defendants as a group is 20.

            b. Depositions will be limited by Rule 30(d)(1).

   5)    The deadline for filing motions to dismiss and motions for summary
         judgment is July 29, 2021.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is July 29, 2021.

   7)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   8)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.

   Dated this 31st day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
